t c memo united_states tax_court w w eure m d inc petitioner v commissioner of internal revenue respondent docket no filed date w w eure and charles p copeland officers for petitioner guy h glaser for respondent memorandum opinion kroupa judge respondent determined deficiencies in petitioner’s federal_income_tax for and the years at issue of dollar_figure and dollar_figure respectively the sole issue for decision is whether petitioner is a qualified_personal_service_corporation subject_to a special flat income_tax rate of percent under sec_11 rather than the graduated income_tax rates for corporations under sec_11 we hold that it is background this case was submitted fully stipulated pursuant to rule and the facts are so found the stipulation of facts and the accompanying exhibits are incorporated by this reference petitioner’s principal_place_of_business was redlands california at the time it filed the petition werdna wayland eure jr m d dr eure is a medical doctor who has been a licensed physician and surgeon in california since dr eure incorporated petitioner as a california professional medical corporation in dr eure has been petitioner’s sole shareholder since its incorporation petitioner operated a radiation oncology treatment facility that did business under the name radiation therapy medical group during the years at issue radiation therapy radiation is a kind of energy carried by waves or a stream of particles radiation emitted at sufficiently high levels by special machines which are aimed at tumors or areas of a 1all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated person’s body where there is disease is used to treat patients with cancer or other diseases cancer patients radiation oncology treatment facilities like petitioner’s provide radiation therapy the use of radiation to treat disease to cancer patients radiation therapy is generally applied in either an external or an internal form in external radiation therapy a machine directs high energy radiation rays or particles at the diseased tissue and normal tissue near it one type of external radiation therapy machine is called a linear accelerator linac linac machines accelerate electrons to produce the high energy radiation used for treatment another type of external radiation therapy machine contains a radioactive substance such as cobalt-60 use of this latter type of machine is referred to as cobalt therapy in internal radiation therapy a radioactive substance is sealed in a small container called an implant the implant is inserted into a tumor or if the tumor has been surgically removed is placed in the area near where the tumor was located unsealed radioactive substances are also used the material is either taken by mouth or injected into the patient’s body only a doctor who has had special training in using radiation to treat disease referred to as a radiation oncologist is able to prescribe the type and amount of radiation treatment for cancer patients a radiation oncologist typically supervises a team of highly trained healthcare professionals including radiation technicians and radiation therapy nurses who assist him or her in providing radiation therapy a radiation technician operates the radiation machines used for the radiation therapy treatments given to cancer patients he or she can operate a linac radiation therapy machine or can perform cobalt therapy a radiation technician also maintains the radiation equipment a radiation therapy nurse provides nursing care and helps cancer patients learn about radiation therapy treatment and how to manage side effects petitioner’s staffing petitioner employed eight employees in and nine employees in in petitioner employed two radiation oncologists dr eure2 and dr ramez farah dr farah as well as a full-time radiation nurse three full-time radiation technicians one full-time_employee who worked as an administrator and as a radiation technician and a part-time administrative assistant in petitioner employed dr eure and dr farah a full-time radiation nurse two full-time radiation technicians one part-time radiation technician one full-time_employee who worked as an administrator and as a radiation technician a part-time administrative assistant and a 2although dr eure is a radiation oncologist he performed only administrative and supervisory services for petitioner in connection with the radiation therapy treatments provided to petitioner’s cancer patients during the years at issue part-time temporary radiation therapist all of petitioner’s employees devoted their time working for petitioner exclusively to provide radiation therapy treatment to cancer patients or to provide administrative supervisory or support services for such radiation therapy treatments petitioner’s return and the deficiency_notice petitioner timely filed forms u s_corporation income_tax return for the years at issue petitioner reported that it was engaged in the practice of medicine and that its taxable_income was subject_to the graduated income_tax rates for corporations under sec_11 respondent issued petitioner a deficiency_notice in which he determined that petitioner was a qualified_personal_service_corporation subject_to the flat 35-percent tax_rate under sec_11 the deficiency amounts represent the increase in petitioner’s federal income taxes that result from applying the flat 35-percent tax_rate to the amounts of taxable_income shown on the returns for the years at issue petitioner timely filed a petition discussion we are asked to decide whether petitioner is a qualified_personal_service_corporation taxed at a flat 35-percent tax_rate under sec_11 rather than the graduated rates for 3the flat 35-percent tax_rate set forth in sec_11 equals the highest marginal corporate tax_rate set forth in sec_11 for the years at issue corporations under sec_11 a qualified_personal_service_corporation is any corporation that satisfies a function test and an ownership test sec_448 and b i sec_1_448-1t and temporary income_tax regs fed reg date as amended by t d fed reg date and t d fed reg date petitioner argues that it is not a personal_service_corporation because it fails to satisfy the function test we disagree to meet the function test percent or more of corporate employees’ time must be spent providing services in one of several enumerated fields including health see rainbow tax serv inc v commissioner t c ____ sec_1 1t e i temporary income_tax regs supra the performance of any activity incident to the actual performance of services in a qualifying field is considered the performance of services in that field for purposes of determining whether the function test is satisfied sec_1_448-1t temporary income_tax regs supra activities incident to the performance of services in a qualifying field include the supervision of employees engaged in directly providing services to clients and performing 4petitioner concedes that it satisfies the ownership test because dr eure one of its employees directly owned all of petitioner’s stock administrative and support services incident to such activities id petitioner makes several arguments why it does not meet the function test all of which we reject petitioner first argues that it is a facility not a person and therefore cannot provide personal services petitioner’s literal argument is contrary to sec_448 and the regulations promulgated thereunder for purposes of the function test a qualified_personal_service_corporation is a corporation whose employees perform services in a qualifying field including health see sec_1_448-1t and temporary income_tax regs supra petitioner stipulated that it was established as a professional medical corporation and reported on the returns for the years at issue that it was engaged in the practice of medicine thus we reject petitioner’s first argument petitioner next argues that it operates a treatment facility in the business of creating and containing radiation rather than a healthcare facility we find however that the employees who work at its radiation therapy treatment facility are rendering services in the field of health the treatment facility is a healthcare facility because its employees treat patients’ healthcare needs petitioner’s employees provide radiation therapy to cancer patients and petitioner therefore provides healthcare services petitioner next argues that the time its radiation technicians spent maintaining and operating the radiation equipment is not time spent performing services in the healthcare field petitioner further adds that this time amounted to at least percent of petitioner’s employees’ total time performing services for petitioner so it did not spend substantially_all percent of its time in the healthcare field the time petitioner’s radiation technicians spent maintaining and operating the radiation equipment however is not only incident to but integral to the overall provision of radiation therapy to petitioner’s cancer patients petitioner’s radiation technicians operated petitioner’s linac radiation therapy machines and provided cobalt therapy to treat petitioner’s cancer patients accordingly the time petitioner’s radiation technicians spent operating the radiation equipment is time spent performing services in the healthcare field in addition the time they spent maintaining the radiation equipment is time spent providing support services incident to the performance of their services in the healthcare field we therefore find that all of the time spent by petitioner’s radiation technicians was time spent performing services in the healthcare field or performing services incident to the performance of services in the healthcare field petitioner also argues on another ground that the time the radiation technicians spent rendering services should not be considered in determining whether substantially_all of its time is spent providing healthcare services petitioner urges us to ignore the time they spent because in its view radiation technicians are not among the professionals who provide medical services according to the applicable regulations namely physicians nurses dentists and other similar healthcare professionals see sec_1_448-1t temporary income_tax regs supra we disagree the enumerated list of professionals ie physicians nurses and dentists is not exclusive the term similar healthcare professionals for these purposes conveys the need for advanced education and intellectual training similar to what is required of physicians nurses and dentists id see also chickasaw ambulance serv inc v united_states no c97-2094 n d iowa date the regulations require that the corporation employ at least one healthcare professional who provides healthcare services to patients sec_1_448-1t temporary income_tax regs supra the regulations do not require that administrative and support services performed incident to such services be performed by corporate employees who are healthcare professionals healthcare services may be performed by non-healthcare professionals so long as at least one healthcare professional is employed to perform healthcare services moreover incidental services may be performed by secretaries administrative assistants office managers or other non-professionals in addition the taxpayer in chickasaw proved that its emergency medical technicians emts could perform their jobs without high school diplomas while petitioner fails to prove that its radiation technicians can perform their jobs without advanced education and intellectual training similar to what is required of physicians nurses or dentists petitioner also stipulated that radiation technicians are highly trained but failed to show what level and type of education is required of them moreover even if petitioner’s radiation technicians were not healthcare professionals the function test is applied by considering the activities of all a corporation’s employees sec_1_448-1t temporary income_tax regs supra unlike chickasaw where the only employees of the corporate taxpayer were emts who could perform their services without a high school diploma petitioner provides radiation therapy that only a doctor who has had special training in using radiation to treat disease can prescribe for cancer patients petitioner had such an employee dr farah dr farah is highly trained and educated 5petitioner also employed dr eure who is highly educated and specially trained but he did not provide healthcare services during the years at issue he has a medical degree and received the special training required of radiation oncologists we therefore find that petitioner satisfies the function test by having percent or more of its corporate employees’ time spent providing healthcare directly to patients or in performing incidental services in addition the parties agree that petitioner satisfies the ownership test accordingly petitioner is a qualified_personal_service_corporation subject_to the flat_tax rate under sec_11 for the years at issue to reflect the foregoing decision will be entered for respondent
